  4:21-cr-03044-JMG-CRZ Doc # 20 Filed: 04/19/21 Page 1 of 1 - Page ID # 61




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiff,                           4:21MJ3043

    vs.
                                                        ORDER
ADAM STUART VANNOY,

                 Defendant.


     IT IS ORDERED:

     1)    The motion of Jessica L. Milburn to withdraw as counsel of record for
           Defendant, (Filing No. 19), is granted.

     2)    Defendant’s newly retained counsel, Justin Kalemkiarian, shall
           promptly notify Defendant of the entry of this order.

     3)    The clerk shall delete Jessica L. Milburn from any future ECF
           notifications herein.

     April 19, 2021.
                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
